The ancestors of the lessors of the plaintiffs did not derive any title from the patentee, or from any person claiming under him. They claim by virtue of a deed made and executed to their ancestor by a certain B. Sheppard, dated in May, 1792. It is admitted by the case that neither their ancestor, in his lifetime, nor themselves since his death, have had a seven years continued possession of the premises in question; and we are therefore of opinion that the deed of 1792, accompanied with a possession short of seven years, did not ripen into such a title as authorizes the present lessors of the plaintiffs to recover in this action.
Judgment for defendant.
NOTE. — See Jones v. Ridley, ante, 280, and the note to Strudwickv. Shaw, 1 N.C. 34, and to the same case in 2 N.C. 5.
Cited: Duncan v. Duncan, 25 N.C. 318; Taylor v. Gooch, 48 N.C. 468;Gudger v. Hensley, 82 N.C. 483. *Page 397 
(547)